DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
receiving, from the first camera, a first image including a reference feature of the subject's throat;
receiving, from the second camera, a second image including said reference feature of the subject's throat
overlaying the first image and the second image onto a reference map such that the positioning of the first and second images with respect to each other on the reference map corresponds to the respective fields of view of the first and second cameras;
determining, on the reference map, a distance between the reference feature in the first image and said reference feature in the second image;

This judicial exception is not integrated into a practical application because there is no computing or processing means claimed to perform the function, therefore the claims amount to a series of mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is using a first camera and a second camera to capture one or more images of an interior of a subject's throat and presenting the measure of each feature in a subject's throat on a display accessible to a user.  These are well-understood, routine, and conventional activities in the field of endoscopy. 
Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
identifying the reference feature as a known feature of the subject's throat (claim 11).
where the measure of each of the other features of the subject's throat comprises a length or volume of each of the other features of the subject's throat or of an object in the subject's throat (claim 12).
determining a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (claim 13).
determining coordinates and distances on the reference map based on pixels of the first and second images (claim 14).
overlaying corresponding captured image pairs of the first and second

determining, on the reference map for each captured image pair, a distance between the feature in the images of the pair; and
determining change in a measure of another feature of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distances between the reference feature in the images of the pairs (claim 15).
generating a three-dimensional topographic surface map of the surface area of the subject's pharynx and larynx based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and the feature in the second image (clam 16).

This judicial exception is not integrated into a practical application because there is no computing or processing means claimed to perform the function, therefore the claims amount to a series of mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recitation of:
	using the first camera to capture a first sequence of images of the interior of the subject's throat; and
using the second camera is configured to capture a second sequence of images of the interior of the subject's throat (claim 15)
are a well-understood, routine, and conventional activity in the field of endoscopy. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and all dependent  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01 (I) 6th paragraph states, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  Claim 1 recites inter alia, “a computing device including at least one processor and a memory configured to: receive, from the first camera, a first image including a reference feature of the subject’s throat; receive, from the second camera, a second image including said reference feature of the subject’s throat; overlay the first image and the second image onto a reference map such that the positioning of the first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017).
Shameli et al. incorporates U.S. 2014/0364725 to Makower at paragraph [0032].
Lamprecht et al. incorporates U.S. 6,720,988 to Gere et al. at paragraph [0052].
With respect to claim 1, Shameli et al. teaches a system comprising:

a computing device including at least one processor and memory (para [0034]) configured to:
receive, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051];
overlay the first image and the second image onto a reference map such that the positioning of the first and second images with respect to each other on the reference map corresponds to the respective fields of view of the first and second cameras (para [0058], [0059] wherein the reference map is the panoramic image); and
create a three-dimensional topographic map of all features and present said three-dimensional topographic map to a user (FIG. 8).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach, determining a distance between the reference feature in the first image and said reference feature in the second image and further determining a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distance between the other features in the first image and the other features in the second image.
With respect to claim 1, Lamprecht et al. teaches a system comprising:
a scope (110, FIG. 7) and image capture device (204) comprising a first camera and a second camera (706R,L); and

receive, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receive, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051];
determine a distance between the reference feature in the first image and said reference feature in the second image (para [0103]-[0104]); and
determine a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distance between the other features in the first image and the other features in the second image (para [0105]-[0106]);
create a three-dimensional topographic map of all measured features and present said three-dimensional topographic map to a user (para [0097], [0099] of Lamprecht et al., FIG. 15 and 16 of Gere et al.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of determining a distance between the reference feature in the first image and said reference feature in the second image and further determining a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distance between the other features in the first image and the other features in the second image as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the 
With respect to claim 2, Lamprecht et al. teaches the computing device is configured to identify said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 3, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 4, Shameli et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 4, Lamprecht et al. teaches  the computing device is configured to determine a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 5, Lamprecht et al. teaches the computing device is configured to determine coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 6, Shameli et al. in view of Lamprecht et al. teaches the first camera is configured to capture a first sequence of images of the interior of the subject's throat, where the second camera is configured to capture a second sequence of images of the interior of the subject's throat (para [0051], [0055] of Shameli et al.), and where the computing device is configured to:
overlay corresponding captured image pairs of the first and second sequence of images onto the reference map such that the positioning of the corresponding images with respect to each other on the reference map corresponds to the respective fields of view of the first and 
determine, on the reference map for each captured image pair, a distance between the reference feature in the images of the pair (para [0103]-[0104] of Lamprecht et al.); and
determine change in a measure of another feature of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distances between the reference feature in the images of the pairs (para [0062]-[0064] of Shameli et al.).
With respect to claim 7, Shameli et al. in view of Lamprecht et al. teaches the computing device is configured to generate a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) of a surface area of the subject's pharynx and larynx (intended use, para [0071],[0072] of Makower) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
With respect to claim 8, Shameli et al. teaches the computing device comprises a user interface (FIG. 1, 14,16), and where the computing device is configured to control the user interface to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 9, Shameli et al. the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).
With respect to claim 10, Shameli et al. teaches a method comprising:
using a first camera and a second camera (para [0038], see also 60, 61 in FIG. 3) to capture one or more images of an interior of a subject's throat (para [0071],[0072] of Makower); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);

overlaying the first image and the second image onto a reference map such that the positioning of the first and second images with respect to each other on the reference map corresponds to the respective fields of view of the first and second cameras (para [0058], [0059] wherein the reference map is the panoramic image); and
presenting the measure of each feature in a subject’s throat (para [0062]-[0064]) on a display accessible to a user (FIG. 1).
While Shameli et al. broadly teaches determining the spatial relationship between the two fields of view from which the images were captured, (para [0059]), Shameli et al. does not specifically teach, determining a distance between the reference feature in the first image and said reference feature in the second image and further determining a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distance between the other features in the first image and the other features in the second image.
With respect to claim 10, Lamprecht et al. teaches a method comprising:
using a first camera and a second camera (706R,L); 
receiving, from the first camera, a first image including a reference feature of the subject's throat (202, para [0051]);
receiving, from the second camera, a second image including said reference feature of the subject's throat (202, para [0051];
determining a distance between the reference feature in the first image and said reference feature in the second image (para [0103]-[0104]); and
determining a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the computing device of Shameli et al. to utilize the steps of determining a distance between the reference feature in the first image and said reference feature in the second image and further determining a measure of other features of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distance between the other features in the first image and the other features in the second image as the means of determining the spatial relationship between the two fields of view from which the images were captured in order to determine the amount of horizontal offset between the left and right images to represent a point in space as points in a stereo pair, such that the left and right images fuse together and the operator O perceives the point as being at the appropriate depth, which in some cases is at the same apparent depth as the object of interest in the stereo pair image (para [0114] of Lamprecht et al.).
With respect to claim 11, Lamprecht et al. teaches identifying said reference feature (para [0101]) as a known feature of the subject’s throat (once the reference feature is imaged, it becomes known).
With respect to claim 12, Shameli et al. teaches the measure of the other features of the subject’s throat are the length or volume of the other features of the subjects throat or an object in the subject’s throat (para [0063])
With respect to claim 13, Shameli et al. teaches determining a distance between the first and second cameras and the reference feature (para [0049]).
With respect to claim 13, Lamprecht et al. teaches determining a distance between the first and second cameras and the reference feature based on the determined distance and the known distance between the first and second cameras (para [0099]-[0100], [0106]).
With respect to claim 14, Lamprecht et al. teaches determining coordinates and distances on the reference map based on pixels of the first and second images (FIG. 9C, para [0105]).
With respect to claim 15, Shameli et al. in view of Lamprecht et al. teaches using the first camera to capture a first sequence of images of the interior of the subject's throat (para [0051], [0055] of Shameli et al.), 
using the second camera to capture a second sequence of images of the interior of the subject's throat (para [0051], [0055] of Shameli et al.), 
overlaying corresponding captured image pairs of the first and second sequence of images onto the reference map such that the positioning of the corresponding images with respect to each other on the reference map corresponds to the respective fields of view of the first and second cameras (para [0058], [0059] of Shameli et al. wherein the reference map is the panoramic image);
determining, on the reference map for each captured image pair, a distance between the reference feature in the images of the pair (para [0103]-[0104] of Lamprecht et al.); and
determining change in a measure of another feature of the subject's throat or an object in the subject's throat based on a known distance between the first and second cameras, and the determined distances between the reference feature in the images of the pairs (para [0062]-[0064] of Shameli et al.).
With respect to claim 17, Shameli et al. teaches the using a user interface (FIG. 1, 14,16), to present the three-dimensional topographic measure of each of the features of the subject's throat or an object in the subject's throat (para [0059],[0062]-[0064]).
With respect to claim 18, Shameli et al. teaches the first and second images are captured simultaneously or substantially simultaneously (FIG. 4A for example).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shameli et al. (U.S. 2020/0201022) in view of Lamprecht et al. (U.S. 2007/0156017) as applied to claim 10 above and further in view of Eggli et al. (U.S. 2018/0338675).
With respect to claim 16, Shameli et al. in view of Lamprecht et al. teaches generating a three-dimensional topographic surface map (para [0062]-[0064] of Shameli et al.) based on the first and second images, the known distance between the first and second cameras, and the determined distance between the reference feature in the first image and said reference feature in the second image (para [0099]-[0100], [0106] of Lamprecht et al.).
However, Shameli et al. in view of Lamprecht et al. does not teach the three-dimensional topographic surface map is of the surface area of the subject's pharynx and larynx.
With respect to claim 16, Eggli et al. teaches imaging a subject’s pharynx and larynx (para [0040]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Shameli et al. in view of Lamprecht et al. to include visualization of the pharynx and larynx as taught by Eggli et al. in order to provide real-time documentation of the intubation procedure and the region of interest (para [0006] of Eggli et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795